Citation Nr: 1757418	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  11-16 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to special monthly compensation based on the need for regular aid and attendance of another person or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to March 1983.

This matter comes before the Board of Veterans' Appeals on appeal of a rating decision issued in October 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In this case, the Veteran filed a claim for special monthly compensation based on aid and attendance of another person or by reason of being housebound in July 2009.  The October 2009 rating decision, in part, denied the claim.  In November 2009, within one-year of notification of the October 2009 rating decision, a statement from the Veteran was received by VA and he requested special monthly compensation.  The Board liberally construes the Veteran's November 2009 statement as a notice of disagreement with the October 2009 rating decision.  38 C.F.R. § 20.201.  As a substantive appeal was received within 60 days of issuance of the statement of the case issued in April 2011, the October 2009 rating decision is the rating decision on appeal.   

The Veteran testified at a Travel Board hearing before a Veterans Law Judge in Octobere 2014.  A copy of the hearing transcript has been associated with the record.  However, the Veterans Law Judge who presided over the October 2014 hearing is no longer employed by the Board.  The Veteran was sent a VA notice letter and asked whether he desired a new hearing.  The letter noted that if a response was not received within 30 days, it would be assumed that the Veteran did not want a hearing.  A response was not received and; therefore, the Board assumes the Veteran does not want a hearing.  

In addition, following return of the appeal to the Board, the Veteran's representative was provided access to the Veteran's claims folder in October 2017 and did not prepare a brief or informal hearing presentation.  The Board may proceed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that the evidence of record is not yet complete.  As noted in the Introduction, the Veteran filed a claim for special monthly compensation in July 2009.  In a dated September 2009 VA Form 21-4142, Authorization and Consent to Release Information to VA, the Veteran identified VA medical treatment records from the Durham VA Medical Center (VAMC) from 1986 to 2009.  VA medical treatment records were obtained from October 2009 to the present and it was indicated by a handwritten note that earlier VA medical treatment records were available.  Accordingly, as the Veteran filed the claim for special monthly compensation in July 2009 and requested that VA obtain all of his VA medical treatment records from Durham VAMC, such identified records must be requested.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  While the Veteran identified earlier VA medical treatment records from 1986, a request for any VA medical treatment records earlier than 2008 would not be relevant to the issue on appeal.  See 38 U.S.C. § 5103A (b); 38 C.F.R. § 3.159 (c) (VA has duty to request relevant records); see also 38 U.S.C. § 5110; 38 C.F.R. § 3.400 (o)(2) (If an increase in disability occurred within one-year prior to the claim, the increase is effective as of the date the increase was factually ascertainable.)

Accordingly, the case is REMANDED for the following action:

1.  Request VA medical treatment records from the Durham VAMC from January 2008 to October 2009.  Document all efforts to obtain the records.  

2.  Following completion of the requested development, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




